Riddick, J., (after stating the facts.) We agree with counsel for appellee that the sale of the land in controversy to the state for nonpayment of taxes was void, because of an insufficient description thereof in the tax proceedings upon which the sale was based. The land was described upon the tax books as follows: “Texarkana Water Co., west part S. W. S. W. sec. 20, T. 15, range 28, 30 acres; valuation, $30,000.” The valuation and acreage of the land described is the same as that of the land owned by the Texarkana Water Company, and the intention, no doubt, was to describe the land of such company. But the land owned by the water company was not in the shape of a parallelogram; and, if we could construe the description to mean a tract of land in the shape of a parallelogram taken off of the west side of the forty-acre tract of which it is said to be a part, it would take only a portion of the land of the water company, and include land of others upon which taxes have been paid. If the land of the company lay in the shape of such a parallelogram, the description might be sufficient; but, as it does not, the case on this point is controlled by the case of Schattler v. Cassinelli, 56 Ark. 177. The circumstances in this case, as in that, show that there was no intention to sell a tract of land in shape of a parallelogram. Effect of purchase oí saíebj oawaer. If we treat the description in the tax proceeding as meaning a tract of thirty acres belonging to the company in the west part of the S. W. of S. W. of said section 20, the description is still incorrect, for all of appellant’s, tract of land does not lie in the west part of said S. W.. of S. W. of sec. 20. A portion of it lies in the east half: of said forty-acre tract. For these reasons, the description was insufficient to identify the land, and the state acquired no title by virtue of the tax sale. Schattler v. Cassinelli, 56 Ark. 175; Hershey v. Thompson, 50 Ark. 484; Cooper v. Lee, 59 id. 460; Tatum v. Croom, 60 Ark. 489; Olsen v. Bagley, 37 Pac. Rep. 739. The tax sale to the state being void, it follows that the lien held by the state upon the land for taxes was not in any way affected by this void sale. Did the appellant secure a release of the taxes by the subsequent purchase of the land from the state ? It is a rule of law, well established, that one cannot acquire title by a purchase of his own land at a tax sale. To permit him to do so would enable him to take advantage of, and reap a benefit from, his own neglect of legal duty. He should pay the taxes. If he neglects to do so, and his lands are offered at public sale for the payment of such taxes, he can gain no advantage by becoming a bidder at such sale. The money that he pays for the land is simply treated as a payment upon the taxes that he should have paid before the sale. Jacks v. Dyer, 31 Ark. 334; Guynn v. McCauley, 32 id. 97; Pleasants v. Scott, 21 id. 370; Oswald v. Wolf, 129 Ill. 200; Black on Tax Titles (2d Ed.), secs. 273 and 274. It seems that the reason of the rule extends to this case. It was the duty of appellant company to pay the taxes upon its land. It failed to do so, and the land was sold to the state in payment of the taxes. This sale was void. The state gained nothing by it, and the lien for taxes still remained upon the land. It would be against public policy to allow appellant to defeat this lien, which existed to the extent of nearly two thousand dollars, by a payment of $37.50 to the state land commissioner in purchase of his land. The state had no title, but only a lien for taxes; and neither the state land commissioner nor any other officer of. the state had power to release appellants from such lien for less than the full amount of the taxes due upon the land. Appellant cannot be allowed to avoid the payment of taxes due on its land by permitting such land to sell at a tax sale that it knows is void, and afterwards purchasing the same from the state land commissioner. Mode oí selling- forfeited town lots. As to penalty and costs in tax sales. This would be true even if it be conceded that this land came within the statute authorising the commissioner to sell lands forfeited to the state for the nonpayment of taxes at one dollar and a quarter per acre. But that provision has reference to lands other than lots in towns and cities. Lots in towns and cities that have been forfeited to the state' for non-payment of taxes are subject to sale for the taxes, penalty and costs charged against said lots; Sec. 4245, Mansf. Dig.* The act of Feb. 24th, 1885, directed the commissioner of state lands to sell at public sale any town lots forfeited to the state prior td.that act; but it does not change the above section as' to lots in cities of the first class, nor as to town lots forfeited to the state subsequent to the date of that act. The land of appellant lies within the corporate limits of the city of Texarkana, and is a city lot, within the meaning of the section above referred to; the word, ‘‘lot” in that section including any parcel or piece of land lying in a town or city. Por this reason, even had the tax sale been valid, the appellant could not hold the land under its purchase from the commissioner of state lands, and refuse to pay the taxes, penalty and costs charged against it, for the commissioner had no authority to sell the land for less than the taxes, penalty, and costs. His action in that regard was without authority of law, and was caused, no doubt, by a mistake as to the location of the lands. We conclude that the state is in no way estopped from enforcing her lien for taxes- against the land in question. In addition to the taxes, the court, in its decree, charged against the land of appellant the penalty and costs of the tax sale and interest upon the taxes from •the time the same was due. As the description of the land extended upon the tax books was insufficient, the land should not be charged with this penalty. Appellant is not to blame for failing to pay taxes upon land which was not correctly described upon the books of the tax collector. Neither was it the fault of the appellant that the tax sale was vo'id, and the costs of this void sale should not be charged against the land. Taxes are n°f “debts,” within the ordinary meaning of the term, and bear no interest other'than the penalty fixed by the statute; and this penalty cannot attach when the' description of the land is insufficient to identify it., Shaw v. Peckett, 26 Vt. 482; Cave v. Houston, 65 Tex. 619; Cooley on Taxation, (2 Ed.) 17; Black on Tax Titles, sec. 151. ■coveraWe0* To the extent of the penalty, interest and costs, charged against the land of appellant, the decree must be modified; in other respects, it is affirmed. The cause is remanded, with an order that the decree be modified and entered in accordance with this opinion. Bunn, C. J. dissents.   This section seems to have been omitted from Sand. & H. Digest.